  Case
  Case 19-10214
       19-10214 Doc
       Desc
                 Doc
                Exhibit
                   Desc
                           166-2
                                  EXHIBIT I
                           18-8 Filed
                                    Filed05/29/19
                        Exhibit Exhibit
                                          07/23/19 Entered
                                B - Bank Exhibit No.
                                                    Entered
                                                  Page
                                                     2
                                                                  05/29/19
                                                                   07/23/1909:24:56
                                                            1 of Page
                                                                 38
                                                                            16:20:47
                                                                           1 of 38




MAY 6, 2019




FIFTH REPORT OF RECEIVER ALAN TANTLEFF


RE: CERTAIN REAL PROPERTY ASSETS OF
HERMITAGE INN REAL ESTATE HOLDING COMPANY, LLC
   Case
   Case 19-10214
        19-10214 Doc
        Desc
                  Doc
                 Exhibit
                    Desc
                            166-2
                            18-8 Filed
                         Exhibit Exhibit       EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                     Entered
                                                   Page
                                                      2
                                                                   05/29/19
                                                                    07/23/1909:24:56
                                                             2 of Page
                                                                  38
                                                                             16:20:47
                                                                            2 of 38
Fifth Report of Receiver Alan Tantleff



                                                Table of Contents
    I.     Introduction

   II.     Summary of Recent Legal Proceedings

  III.     Subject Property Condition Update

  IV.      Court-Ordered Responsibilities – FTI Consulting Role

  V.       Employment and Payroll Considerations

  VI.      Disbursement and Funding Detail

 VII.      Appendices




                                                                                        2
   Case
   Case 19-10214
        19-10214 Doc
        Desc
                  Doc
                 Exhibit
                    Desc
                            166-2
                            18-8 Filed
                         Exhibit Exhibit       EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                     Entered
                                                   Page
                                                      2
                                                                   05/29/19
                                                                    07/23/1909:24:56
                                                             3 of Page
                                                                  38
                                                                             16:20:47
                                                                            3 of 38
Fifth Report of Receiver Alan Tantleff



    I.     Introduction

          On June 6, 2018 (the “Effective Date”), Judge John R. Treadwell of the Windham Unit of the Vermont
Superior Court signed an order (the “Order”) appointing me, Alan Tantleff of FTI Consulting, as Receiver for certain
properties (collectively, the “Subject Properties”) mortgaged to Berkshire Bank (the “Bank”) by Hermitage Inn Real
Estate Holding Company, LLC (the “Borrower”), its principal (James Barnes) and related entities. The Receiver’s
primary responsibility is to protect and preserve the Bank’s collateral. The following report outlines the actions
that I, the Receiver, have taken to preserve and maintain the value of the Subject Properties.

         This is the fifth report that I have prepared for the court during my receivership. My previous reports (the
“Previous Reports”) were submitted to the court on July 6, 2018, August 6, 2018, November 5, 2018, and February
5, 2019.

         Repeatedly throughout my tenure as Receiver, the Borrower has announced a “restructuring” to
members and the public. I will continue to serve until dismissed by the Court; although I do hope the parties come
to a successful resolution.




                                                                                                                    3
   Case
   Case 19-10214
        19-10214 Doc
        Desc
                  Doc
                 Exhibit
                    Desc
                            166-2
                            18-8 Filed
                         Exhibit Exhibit      EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                     Entered
                                                   Page
                                                      2
                                                                   05/29/19
                                                                    07/23/1909:24:56
                                                             4 of Page
                                                                  38
                                                                             16:20:47
                                                                            4 of 38
Fifth Report of Receiver Alan Tantleff



   II.     Summary of Recent Legal Proceedings

        In the period following my Previous Reports, there have been several significant legal updates and
proceedings associated with the Receivership and the Subject Properties.

           As discussed in my Previous Reports, in November 2018 a group of investors in the high-speed
Barnstormer Lift filed an Application for Prejudgment Remedy and Complaint naming HIREHC and the Receiver as
defendants. The filed documents seek relief to the extent of $9.8M related to the investor’s funding of the
highspeed lift which the plaintiffs claim to be defaulted on by Jim Barnes and HIREHC. The case (the “Barnstormer
Lift Litigation”) is currently ongoing.

          In February 2019, I was notified that Mr. Barnes entered the property and removed four snowmobiles
from a shed located in the Mountain Operations facilities. I contacted Mr. Barnes on February 15, 2019 expressing
my concerns with his actions. In the days following my communication with Mr. Barnes, I became increasingly
concerned with his actions and determined that the proper course of action would be to file a Notice Against
Trespass (the “Barnes Notice Against Trespass”) against Mr. Barnes. The garage door and lock was damaged
signifying forced entry; Mr. Barns denies damaging the property. On February 18, 2019, Mr. Barnes was served
with the Barnes Notice Against Trespass. The Barnes Notice Against Trespass is attached as Appendix A to this
Report.

         Mr. Barnes stated that he had, in fact, removed these snowmobiles as they were his personal property,
not the property of HIREHC or affiliated entities, and thus the Bank had no interest in them. He indicated a future
desire to remove additional items that he considered his personal property, including trucks and excavators. This
conflicted with information in my possession, including inventories of personal property of HIREHC. I thus informed
Mr. Barnes that he had to return the personal property, to which he objected. I have referenced this matter to the
Court, and instructed Mr. Barnes that the Court would adjudicate the matter.

        As discussed later in this Report, I retained Vermont firm Sheehey Furlong & Behm P.C for representation
in the matter.

         In the period following the Notice of Trespass, Mr. Barnes requested the removal of certain personal
items such as ski parkas and clothing from his locker located in the Clubhouse, to which I consented. Mr. Barnes
was accompanied by the Director of Mountain Operations and has retrieved these items from the Subject
Properties.

         In April 2019, I was notified by the Director of Mountain Operations that the Horizon Inn had been
vandalized and copper piping had been removed from the site. I immediately worked with the Director of
Mountain Operations to communicate with the local and state police to conduct an investigation into the matter.
The investigation is currently ongoing, and I have attached a redacted copy of the police report as Appendix B to
this Report. We estimate damages of approximately $12,500.

         In response to these actions, I have worked with the borrower’s management team to establish increased
security protocols and procedures at the Subject Properties. Given that this is a publicly filed document, I cannot
provide further detail regarding the measures taken to ensure security and business viability.




                                                                                                                    4
   Case
   Case 19-10214
        19-10214 Doc
        Desc
                  Doc
                 Exhibit
                    Desc
                            166-2
                            18-8 Filed
                         Exhibit Exhibit        EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                     Entered
                                                   Page
                                                      2
                                                                   05/29/19
                                                                    07/23/1909:24:56
                                                             5 of Page
                                                                  38
                                                                             16:20:47
                                                                            5 of 38
Fifth Report of Receiver Alan Tantleff



  III.     Subject Property Condition Update

         I have visited the Subject Properties on several occasions in the period following my Previous Reports.
While visiting I have met with the Borrower’s management team and inspected the Subject Properties. The
following section covers the condition of the Subject Properties at the time of my most recent site visit, as well as
key repairs and maintenance.

Economic Condition of the Borrower:

         As discussed in the Previous Reports, the economic situation has reached a stabilized state. The Subject
Properties have shown significant improvements after I received funding from the Bank. As detailed later in the
report, the funding has allowed for regular maintenance and various repairs which maintain the business viability
and collateral value of the Subject Properties. Furthermore, the update budget and funding schedule referenced in
my February report (the “Updated Budget”), has allowed greater flexibility in funding.
Physical Condition of the Properties:

         Overall, the Borrower’s management team has worked to improve the conditions discussed in the
Previous Reports, and the Subject Properties remain in the “mothballed” state which was achieved prior to my
November 5, 2018 report. These issues, which have been discussed in depth in my Previous Reports, have
generally been resolved through the receivership.

          I note that I have encountered several minor leaks in various areas throughout the Subject Properties.
This is customary given the heavy snowfall and the nature of the Subject Properties. I have worked with the
borrower’s management team to make sure that all are addressed and repaired adequately.

           Other significant projects regarding the golf course and mountain operations are addressed below:

Golf Course:

         As discussed in my February 5, 2019 report, the golf course was successfully winterized in November
2018. I worked very closely with the golf-course superintendent during the process to ensure that we approached
the winterization in an efficient and cost-effective manner.

           I have since worked closely with the borrower’s management team to maintain and de-winterize the golf
course beginning in April 2019. It was determined that it would cost roughly $47K over the period from April to
August to de-winterize and maintain the golf course. It is important to note that this is not a budget for operations
of the golf course, but rather to maintain the golf course in the “mothballed” state which maintains business
viability. All facilities remained closed.

          In early April 2019, the golf course superintendent and other members of the Borrower’s management
team began the process of de-winterization of the golf course. Based upon communications from the golf course
superintendent, the golf course is currently in good condition without any key areas of concern. Most importantly,
the golf course superintendent has indicated that the greens, usually the most vulnerable area of the golf course in
the winter, survived the winter without any significant damage.

         I will continue to monitor the de-winterization process and go-forward maintenance in order to ensure
that we operate in accordance with the Updated Budget.

Mountain Operations:

         As discussed in my Previous Reports, I developed a work plan for basic lift maintenance throughout the
winter season with Director of Mountain Operations. This was not an expense forecasted in my previous budget
but deemed necessary by the Receiver and approved by Berkshire Bank. I continue to perform maintenance.



                                                                                                                        5
   Case
   Case 19-10214
        19-10214 Doc
        Desc
                  Doc
                 Exhibit
                    Desc
                            166-2
                            18-8 Filed
                         Exhibit Exhibit         EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                     Entered
                                                   Page
                                                      2
                                                                   05/29/19
                                                                    07/23/1909:24:56
                                                             6 of Page
                                                                  38
                                                                             16:20:47
                                                                            6 of 38
Fifth Report of Receiver Alan Tantleff



           Throughout the winter season, the Director of Mountain Operations and lift mechanic were able to run all
of the lifts on either primary or back up power and did not identify any major issues or faults. Based upon my
conversations with the Director of Mountain Operations the lift will be continually maintained in order to ensure
business viability.

        In April 2019, the Director of Mountain Operations and the lift mechanic attended a seminar which
covered lift maintenance, code compliance, and safety.

           I continue to maintain the Barnstormer Lift despite the litigation referenced in the previous section.




                                                                                                                    6
   Case
   Case 19-10214
        19-10214 Doc
        Desc
                  Doc
                 Exhibit
                    Desc
                            166-2
                            18-8 Filed
                         Exhibit Exhibit         EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                     Entered
                                                   Page
                                                      2
                                                                   05/29/19
                                                                    07/23/1909:24:56
                                                             7 of Page
                                                                  38
                                                                             16:20:47
                                                                            7 of 38
Fifth Report of Receiver Alan Tantleff



  IV.      Court-Ordered Responsibilities – FTI Consulting Role

Pay Necessary Bills:

         The Order calls for the Receiver to pay all bills that, if unpaid, could lead to a reduction in the value of the
Subject Properties. FTI Consulting has spent many hours coordinating with vendors and HIREHC management to
determine necessary expenses to preserve the value of the Bank’s collateral in a “mothballed” state. As referenced
in the Previous Reports, I established a formal process for the Borrower to request funding for any essential
expenses, and during our weekly call the Borrower’s submissions are discussed and evaluated.

           A discussion of specific expenditures made by the receivership is provided in Section VI of this report.

Secure the Subject Properties:

         The Order calls for the Receiver to take all reasonably necessary steps with staff sufficient to prevent
theft, vandalism, damage by people, pests, or weather to the Subject Properties. As Receiver, I supervise the
Borrower’s management team’s weekly inspection schedule; the staff delivers a formal property inspection report
at the beginning of each week, and I hold a 11:30AM call each Monday with the Borrower’s management team to
review the week’s agenda pertaining to the preservation of the Bank’s collateral. In the period following the
Previous Reports, the Borrower’s management team has provided me with each weekly report on a timely basis
and consistently ensured that all properties remain secure. I personally inspect the Subject Properties on a regular
basis. Additionally security protocols have been established in response to the vandalism at the Horizon Inn.

Maintain the Subject Properties and Business Viability:

         The order calls for the Receiver to only provide reasonably necessary maintenance of the Subject
Properties, and only to preserve the Bank’s collateral in a “mothball” state. The receivership continues to work
with the Borrower’s Director of Finance to ensure that management receives funding for all expenses that are
necessary to maintain the value of the Bank’s collateral.

          As discussed in my Previous Reports, throughout the Receivership the Borrower’s management team has
identified various items in need of repair or replacement. Many of these items were the result of a general lack of
preventive or precautionary maintenance by previous management and were significantly damaged in the period
between March 2018 and the appointment of the receivership. While the majority of necessary repairs were made
in the period prior to my February 5, 2019 report (chiller maintenance, update of the club house fire alarm system,
repair of damaged basement heating coils, HVAC repair, grease trap cleaning, and generator maintenance), I
continue to be attentive to any major issues arising related to previous faults in maintenance and management. To
maintain the business viability and integrity of the Subject Properties, the Receivership has been forced to expend
considerable funds in relation to the aforementioned repairs and task.

         As stated in my Previous Report, in preparation for winter, I worked with the Borrower’s management
team to determine the role of each Subject Property and its importance to the well-being and business viability of
the Hermitage Club. Taking this information into account, I made the decision to winterize (drain and not heat)
several of the Subject Properties for the winter season. The Clubhouse, Hermitage Inn, Snow Goose Inn, and
Carriage House were determined to be the Subject Properties which I needed to heat through the winter season.

         Throughout the winter season, the heating and maintenance of the aforementioned Subject Properties,
has allowed the borrower’s management team to ensure that the business viability of these key assets is
protected. To date, I have paid Suburban Propane and Nido’s approximately $101K and $ 16K respectively for fuel
related to heating the Subject Properties. Despite this considerable expense, the Clubhouse is using less fuel in
comparison to last season.




                                                                                                                        7
   Case
   Case 19-10214
        19-10214 Doc
        Desc
                  Doc
                 Exhibit
                    Desc
                            166-2
                            18-8 Filed
                         Exhibit Exhibit        EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                     Entered
                                                   Page
                                                      2
                                                                   05/29/19
                                                                    07/23/1909:24:56
                                                             8 of Page
                                                                  38
                                                                             16:20:47
                                                                            8 of 38
Fifth Report of Receiver Alan Tantleff



          In addition to the heating and winterization of the Subject Properties, as discussed in my February 5, 2019
report, Dupuis Lawncare & Plowing was awarded a plowing contract with the objective of maintaining safe access
to all Subject Properties, for employees, homeowners, fire and police, and vendors. The Borrower’s management
team expressed to me Dupuis did an exceptional job and maintained the roads appropriately despite considerable
snowfall throughout the winter season.

         In preparation for the spring season, I am currently working with the borrower’s management team to bid
out a landscaping contract for the Subject Properties.

Apply to the Court for Additional Authority:

        The order calls for the receivership to notify the Court if it requires additional authority to secure and
maintain the subject properties. At this time, I do not wish to apply for any additional authority.

         In response to the previously referenced legal proceedings regarding the removal of the snowmobiles and
Notice of Trespass, in late February 2019 I filed the Receiver’s Emergency Motion for Retroactive Approval of
Engagement of Counsel to retaining Vermont firm Sheehey Furlong & Behm P.C. On March 7, 2019 the Receiver’s
Emergency Motion for Retroactive Approval of Engagement of Counsel was granted by Judge Gerety.




                                                                                                                     8
   Case
   Case 19-10214
        19-10214 Doc
        Desc
                  Doc
                 Exhibit
                    Desc
                            166-2
                            18-8 Filed
                         Exhibit Exhibit        EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                     Entered
                                                   Page
                                                      2
                                                                   05/29/19
                                                                    07/23/1909:24:56
                                                             9 of Page
                                                                  38
                                                                             16:20:47
                                                                            9 of 38
Fifth Report of Receiver Alan Tantleff



  V.       Employment and Payroll Considerations

         Employees continue to provide services to both the Subject Properties and other real estate assets owned
or controlled by entities affiliated with the Borrower, but not mortgaged to the Bank. For example, there are other
inns and real property that are not collateral for the Berkshire Bank Loans that are serviced by the HIREHC
employees.

        Because I have not been given access to the company or the company’s accounts, I rely on an
arrangement, discussed below, that affords me access to these employees.

Payroll and Employment:

         As discussed in the Previous Reports, I worked out a “deal” with James Barnes regarding payroll for the
remaining four employees. This “deal” was made in a cooperative spirit with the Borrower and was acknowledged
in an email on June 20, 2018. This agreement allowed the Receiver to avoid further layoffs; continues to allow the
Receiver to avail itself of talented, local employees with significant history and institutional knowledge; permits the
Borrower to continue with its restructuring efforts; and reduces the overall costs of the receivership.

          In the period following the “deal” with Mr. Barnes, various changes in personnel have taken place. For
instance, in September it was brought to my attention that the Interim President of HIREHC was relieved of his
duties. In response to these changes, I tasked the Director of Mountain Operations to oversee the remaining staff.
To date, the transition has been seamless. Additionally, to transition to the spring season, I have rehired a
previously furloughed golf course employee to assist in the de-winterization and maintenance golf-course. The lift-
mechanic who was previously retained for the winter season will be retained through the spring to shift focus to
general maintenance at the Subject Properties.

         On a bi-weekly basis, each party funds its portion of the payroll to a third-party payroll provider. The
receivership has met all obligations to date and has ensured that all employee benefit payments have been
funded.

         As stated in my February 5, 2019 report, I was notified in December 2018 that due to lack of payment by
the Borrower, the Cigna discontinued healthcare coverage for all the Borrower’s management team as of
November 30, 2018. In the period following notice, I investigated several solutions to the situation, but given
numerous factors it was determined to not be cost effective to establish a new plan altogether. Ultimately the
decision was made that I would fund the balance between the old amount paid and the new amount paid for all
employees who were forced to go onto individual healthcare plans. To date, all healthcare costs have remained
funded.

        A number of the business records of HIREHC have been moved from the airport to the Hermitage Inn for
safekeeping.




                                                                                                                     9
           Case
           Case 19-10214
                19-10214 Doc
               Desc
                           Doc
                         Exhibit
                            Desc
                                    166-2
                                     18-8 Filed
                                 Exhibit Exhibit        EXHIBIT I
                                             Filed05/29/19
                                                   07/23/19 Entered
                                         B - Bank Exhibit No.
                                                              Entered
                                                           Page
                                                              2
                                                                            05/29/19
                                                                             07/23/1909:24:56
                                                                      10 ofPage
                                                                            38
                                                                                      16:20:47
                                                                                     10 of 38
        Fifth Report of Receiver Alan Tantleff



          VI.      Disbursement and Funding Detail

        Bank Accounts:

                 As referenced in the Previous Reports, the judge’s Order does not allow the Receiver to seize the bank
        accounts of the Borrower. As a result, I established an alternate mechanism to fund protective advances. I have a
        receivership account established at the Bank (the “Receiver Account”) which is funded monthly by the Bank.

        Budget:

                 As detailed in the Previous Reports, at the beginning of the Receivership I provided the Bank with a 13-
        week and 9-month budget estimating the costs of preserving its collateral. It is important to note, that at the time
        of the budget’s creation, there was little clarity into many of the potential repairs and maintenance needed to
        protect the Subject Properties.

                 Given the continuation of the Receivership in December 2018 the Bank requested that I prepare a budget
        extension for the period until August 2019. The Updated Budget was prepared in January 2019 and submitted to
        Berkshire Bank. It is important to note that the Updated Budget does not make any assumptions towards the
        reopening or operations of the Subject Property. All of the expenses contained in the budget relate to maintaining
        the Subject Properties in their current “mothballed” state and ensuring their go-forward business viability.

                Beginning in February 2019, I have operated under the Updated Budget and corresponding funding
        schedule from Berkshire for the periods following the expiration of the original budget.

        Sources & Uses of Receiver Funds:

                 Illustrated in the chart below, to date approximately $875K has been funded to the Receiver Account.
        Approximately $790K of these funds have been provided by the Bank in accordance with the process outlined the
        Previous Reports. The remaining $85K was received as a result of an insurance claim. To date, the receivership has
        expended approximately $840K of the $875K, resulting in $36K in excess cash.
                                                            Sources & Uses
                                                        (7/1/18 through 5/1/19)
                                 Sources                                                            Uses
Berkshire Bank Funding                              $ 790,200.00       Employee Payroll & Benefits                         $ 336,176.51
Insurance Claim                                        85,047.23       Property Repairs & Maintenance                        266,359.52
Other Receipts                                            165.85       Professional Fees                                     227,011.11
                                                                       Employee Expense Reimbursements                         9,211.98
                                                                       Bank Fees                                                 890.00
Total Sources                                       $ 875,413.08      Total Uses                                           $ 839,649.12

Net Increase in Cash                                 $ 35,763.96


                   The chart below represents the Receiver’s expenses to date in relation to the funding provided by the
        Bank.




                                                                                                                            10
                 Case
                 Case 19-10214
                      19-10214 Doc
                     Desc
                                 Doc
                               Exhibit
                                  Desc
                                          166-2
                                           18-8 Filed
                                                   Filed05/29/19
                                       Exhibit Exhibit
                                                         07/23/19 Entered
                                               B - Bank Exhibit No.
                                                                    Entered
                                                                 Page
                                                                    2           EXHIBIT I
                                                                                  05/29/19
                                                                                   07/23/1909:24:56
                                                                            11 ofPage
                                                                                  38
                                                                                            16:20:47
                                                                                           11 of 38
              Fifth Report of Receiver Alan Tantleff



                                    Month 1      Month 2      Month 3       Month 4      Month 5       Month 6       Month 7       Month 8       Month 9       Month 10     Month 11      Total
Week Ending                         6-Jul-18     3-Aug-18     7-Sep-18      5-Oct-18     2-Nov-18      7-Dec-18      4-Jan-19      8-Feb-19      8-Mar-19      5-Apr-19     1-May-19
Cash Receipts                        $ 80,500     $ 83,400     $ 75,566     $ 154,147     $ 65,500      $ 53,100      $ 52,600      $ 52,600      $ 88,000      $ 88,000     $ 82,000    $ 875,413
Operating Disbursements
 Employee Payroll & Benefits          (23,348)     (25,749)     (33,485)      (26,360)     (27,276)      (46,344)      (31,537)      (34,784)      (30,854)      (26,708)     (29,733)   (336,177)
 Property Repairs & Maintenance            -        (8,647)     (21,172)      (11,237)     (24,741)      (43,826)      (20,114)      (46,003)      (48,094)      (26,182)     (16,343)   (266,360)
 Employee Expense Reimbursements           -        (1,000)        (166)          (23)        (594)         (200)       (1,066)       (3,858)       (1,968)         (101)        (237)     (9,212)
Total Operating Disbursements         (23,348)     (35,396)     (54,823)      (37,621)     (52,611)      (90,370)      (52,716)      (84,645)      (80,916)      (52,991)     (46,313)   (611,748)
Non-Operating Disbursements
 Professional Fees                         -       (35,099)     (34,974)      (17,225)     (17,792)           -        (35,101)      (24,130)      (17,225)      (17,225)     (28,240)   (227,011)
 Bank Fees                                (90)         (45)        (100)         (100)         (60)         (125)          (70)          (70)          (70)         (100)         (60)       (890)
Total Non-Operating Disbursements         (90)     (35,144)     (35,074)      (17,325)     (17,852)         (125)      (35,171)      (24,200)      (17,295)      (17,325)     (28,300)   (227,901)
Total Cash Disbursements              (23,438)     (70,539)     (89,897)      (54,946)     (70,463)      (90,495)      (87,888)     (108,845)      (98,211)      (70,316)     (74,613)   (839,649)
Net Cash                             $ 57,062     $ 12,861     $ (14,331)    $ 99,201      $ (4,963)    $ (37,395)    $ (35,288)    $ (56,245)    $ (10,211)    $ 17,684      $ 7,387     $ 35,764




              Berkshire Bank Funded Payments:

                       The Bank continues to pay directly for certain utilities and force-placed insurance on the Subject
              Properties, as it was before the receivership. As a result, the Updated Budget does not include expenses that the
              Bank continues to pay and are not paid by the Receiver (such as real estate taxes, water, and electric), generally
              that are senior to the loan.

              The Receiver’s Fees:

                        This report is due exactly eleven months after the effective date of the receivership and one quarter after
              the submission of my Fourth Receiver Report. As mentioned in the Previous Reports, I will be paid in arrears, i.e. a
              bill be prepared after each month. To date, FTI Consulting has been compensated for work performed through
              April 5, 2019. Copies of the invoices submitted since the Previous Reports are included in the appendix of this
              Report.

                                                                                           *****

              Respectfully Submitted




              _______________________________________

              Alan Tantleff

              Receiver

              Dated: May 6, 2019




                                                                                                                                                                                   11
   Case
   Case 19-10214
        19-10214 Doc
       Desc
                   Doc
                 Exhibit
                    Desc
                            166-2
                             18-8 Filed
                         Exhibit Exhibit        EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                      Entered
                                                   Page
                                                      2
                                                                    05/29/19
                                                                     07/23/1909:24:56
                                                              12 ofPage
                                                                    38
                                                                              16:20:47
                                                                             12 of 38
Fifth Report of Receiver Alan Tantleff



 VII.      Appendices

                 a.   Notice Against Trespass




                                                                                     12
Case
Case 19-10214
     19-10214 Doc
    Desc
                Doc
              Exhibit
                 Desc
                         166-2
                                 EXHIBIT I
                          18-8 Filed
                                  Filed05/29/19
                      Exhibit Exhibit
                                        07/23/19 Entered
                              B - Bank Exhibit No.
                                                   Entered
                                                Page
                                                   2
                                                                 05/29/19
                                                                  07/23/1909:24:56
                                                           13 ofPage
                                                                 38
                                                                           16:20:47
                                                                          13 of 38
   Case
   Case 19-10214
        19-10214 Doc
       Desc
                   Doc
                 Exhibit
                    Desc
                            166-2
                             18-8 Filed
                         Exhibit Exhibit     EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                      Entered
                                                   Page
                                                      2
                                                                    05/29/19
                                                                     07/23/1909:24:56
                                                              14 ofPage
                                                                    38
                                                                              16:20:47
                                                                             14 of 38
Fifth Report of Receiver Alan Tantleff



                 b. Redacted Police Report




                                                                                     13
Case
Case 19-10214
     19-10214 Doc
    Desc
                Doc
              Exhibit
      WILMINGTON Desc
                         166-2
                          18-8 Filed
                      Exhibit
                      POLICE  Exhibit     EXHIBIT I
                                  Filed05/29/19
                                        07/23/19 Entered
                              B -DEPARTMENT
                                  Bank Exhibit No.
                                                   Entered
                                                Page
                                                   2
                                                                 05/29/19
                                                                  07/23/1909:24:56
                                                           15 ofPage
                                                INVESTIGATIVE    38 REPORT
                                                                           16:20:47
                                                                          15 of 38


 CASE #: 19WM00324

 OFFICER: Patrolman Andrew Kirkman

 INCIDENT: Breaking & Entering

 DATE/TIME COMPLAINT RECEIVED: 04/05/2019, 10:00 am

 DATE/TIME OF INCIDENT: N/A

 COMPLAINANT: Lynn Bucossi DOB: 04/20/1964
                        71 Holland Road
                        E. Dover, VT 05341
                        802-681-3434

 ACCUSED: Unknown


 WITNESSES: N/A

 DESCRIPTION OF SCENE: Main lobby, kitchen area, lower bar room,
                                     and boiler rooms at the Horizon Inn
                                     861 Rt. 9, Wilmington, VT 05363

 PROPERTY STOLEN: Copper piping (Est. $10,000)
                               Security Camera system hard drive ($2,500)

 MODUS OPERANDI:

 TANGIBLE EVIDENCE: Statement from complainant
                                  37 photographs
                                  Copy of electric utility bill (Account #317410000)

 NARRATIVE:

         1.   On April 5, 2019 at approximately 10:00am, Wilmington Police Dispatch received a report
              of possible break & entering and burglary at the Horizon Inn located at 861 Rt. 9 in
              Wilmington, Vermont. Chief Murano and I responded to the call to meet with the
              complainant, Lynn Bucossi (DOB 04/20/1964).

         2.   We arrived on scene and checked around the area. There were no vehicles present and no
              signs of any recent activity of people entering the inn from the rear entrances. We also found
              that the exterior security camera on the northwest side of the inn, next to a second floor
              window, had been spray painted with black paint. We waited on scene and met with Lynn
              Bucossi who told us that on April 3, 2019 at approximately 4:00pm she arrived at the inn to
              do a property check and found the office door was open. Upon further inspection, she found
              that the server room had been broken into and that the security camera server was missing.
              She also found that dining room lights were on and that the two vending machines located in
              the dining room area had been broken into and the tables had been tipped on their sides to
              block the windows. The mudroom door in the back kitchen was also closed but not locked.
              She said that she left before completing the property check because she was concerned the
              individuals who broke into the inn could still be inside.
Case
Case 19-10214
     19-10214 Doc Doc
    Desc3. She Exhibit
               also Desc
                               166-2
                               18-8 Filed
                         Exhibit
                    said that     Exhibit
                                   B -4,Bank
                              on April      EXHIBIT I
                                        Filed05/29/19
                                                07/23/19 Entered
                                         2019 atExhibit No.
                                                             Entered
                                                          Page
                                                             28:30am, she
                                                 approximately
                                                                              05/29/19
                                                                               07/23/1909:24:56
                                                                       16returned
                                                                          ofPage
                                                                                            16:20:47
                                                                              38 to the inn16with
                                                                                              of 38
               Aaron Sherritt and inspected the entire property. She said they found evidence of activity in
               four rooms and that the lower level bar room had a section of ceiling removed and the copper
               piping covered by it had been cut and removed. She said they also found that mattresses
               from the pool area had been moved and placed against the windows in the bar room. Copper
               piping in the boiler room had also been cut and removed. When we asked Lynn why she had
               not reported the April 3rd incident, Lynn told us that she didn’t want to bother police with it.


          4.   Chief Murano and I entered the inn via the main lobby entrance with Lynn and Aaron. We
               went to the office and found that the main key box was empty. They told us that whoever
               had broken into the place had also stolen all the keys to the rooms. The server room door
               was open and the equipment had been tampered with. The hard drive to the CCTV video
               feed was also missing. Lynn showed Chief Murano and I several rooms that she claimed had
               been recently occupied. One of the rooms had a small heater in it and cigarette ashes in the
               sink.


          5.   Chief Murano and I found the two vending machines had been broken into. All the items and
               cash had been taken. The vending machine to the left appeared to have been pried open. The
               vending machine to the right appeared to have been broken into by cutting the door hinges
               off.

          6.   We went to the boiler room and found evidence of other copper piping having been cut and
               removed. We also found some pipes laying on the ground and on several dining room chairs
               that were stored in the boiler room. The chairs and pipes were covered with dust. We also
               found that a pipe had been cut from the floor, but that a chair had been moved over the area
               of the cut. The chair also was covered in dust and there were no signs it had been recently
               moved or disturbed.

          7.   Investigation is ongoing. Currently a game camera has been set up to monitor the east side of
               the driveway and rear access point. Apkin scarp yard (N.Adams,MA) and Buffum
               (Swanzey,NH) have been notified to contact if they get any material similar brought into
               their scrap yards. Both advised that they make daily copper purchases but do not recall any
               in particular at this time.
          8.   Investigation is active and open at this time.
   Case
   Case 19-10214
        19-10214 Doc
       Desc
                   Doc
                 Exhibit
                    Desc
                            166-2
                             18-8 Filed
                         Exhibit Exhibit         EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                      Entered
                                                   Page
                                                      2
                                                                    05/29/19
                                                                     07/23/1909:24:56
                                                              17 ofPage
                                                                    38
                                                                              16:20:47
                                                                             17 of 38
Fifth Report of Receiver Alan Tantleff



                 c.   FTI Consulting Invoices – Submitted February 26, 2019, March 15, 2019 and April 22, 2019




                                                                                                                 14
      Case
      Case 19-10214
           19-10214 Doc
          Desc
                      Doc
                    Exhibit
                       Desc
                               166-2
                                18-8 Filed
                            Exhibit Exhibit     EXHIBIT I
                                        Filed05/29/19
                                              07/23/19 Entered
                                    B - Bank Exhibit No.
                                                         Entered
                                                      Page
                                                         2
                                                                       05/29/19
                                                                        07/23/1909:24:56
                                                                 18 ofPage
                                                                       38
                                                                                 16:20:47
                                                                                18 of 38


                                                                                         FTI Consulting, Inc.
                                                                                         227 West Monroe Street
                                                                                         Suite 900
                                                                                         Chicago, IL 60606

                                                                                         800.998.1755 telephone
                                                                                         312.759.8119 facsimile

                                                                                         www.fticonsulting.com




February 26, 2019



Elizabeth Glynn, Esq.
Ryan Smith & Carbine, Ltd.
98 Merchants Row
P.O. Box 310
Rutland, VT 05702-0310


Re: Project Retreat '18
    FTI Job No. 424772.0001
    Invoice # 7503980



Enclosed is our invoice for professional services rendered in connection with the above referenced matter. This
invoice covers professional fees and expenses through February 5, 2019.

Please do not hesitate to call me to discuss this invoice or any other matter.

Sincerely yours,




Alan Tantleff
Senior Managing Director



Enclosures
         Case
         Case 19-10214
              19-10214 Doc
             Desc
                         Doc
                       Exhibit
                          Desc
                                  166-2
                                   18-8 Filed
                                           Filed05/29/19
                               Exhibit Exhibit
                                                 07/23/19 Entered
                                       B - Bank Exhibit No.
                                                            Entered
                                                         Page
                                                            2          EXHIBIT I
                                                                          05/29/19
                                                                           07/23/1909:24:56
                                                                    19 ofPage
                                                                          38
                                                                                    16:20:47
                                                                                   19 of 38



                                                                                                                          Invoice Remittance

Elizabeth Glynn, Esq.                                                                                                              February 26, 2019
Ryan Smith & Carbine, Ltd.                                                                                                  FTI Invoice No. 7503980
98 Merchants Row                                                                                                           FTI Job No. 424772.0001
P.O. Box 310                                                                                                          Terms: Payment on Presentation
Rutland, VT 05702-0310                                                                                               FEDERAL I.D. NO. XX-XXXXXXX


Re: Project Retreat '18


Current Invoice Period: Charges Posted through February 5, 2019
____________________________________________________________________________________________________

Professional Services.......................................................................................                            $25,850.00

Less Voluntary Reduction...............................................................................                                ($9,600.00)

Net Professional Fees......................................................................................                             $16,250.00

Expenses..........................................................................................................                         $975.00

Total Amount Due this Period........................................................................                                    $17,225.00

Total Amount Due........................................................................................                                $17,225.00



Please Remit Payment To: FTI Consulting, Inc.
                         P.O. Box 418178
                         Boston, MA 02241-8178

Wire Payment To: Bank of America, NA                                                  ACH Payments To: Bank of America, NA
103West 33rd Street, New York, NY 10001                                               1455 Market Street, San Francisco, CA 94109
Account #: 003939577164                                                               Account #: 003939577164
ABA #: 026009593                                                                      ABA #: 052001633
       Case
       Case 19-10214
            19-10214 Doc
           Desc
                       Doc
                     Exhibit
                        Desc
                                166-2
                                 18-8 Filed
                             Exhibit Exhibit         EXHIBIT I
                                         Filed05/29/19
                                               07/23/19 Entered
                                     B - Bank Exhibit No.
                                                          Entered
                                                       Page
                                                          2
                                                                        05/29/19
                                                                         07/23/1909:24:56
                                                                  20 ofPage
                                                                        38
                                                                                  16:20:47
                                                                                 20 of 38
                                                                                   Invoice Summary

Elizabeth Glynn, Esq.                                                                    February 26, 2019
Ryan Smith & Carbine, Ltd.                                                        FTI Invoice No. 7503980
98 Merchants Row                                                                 FTI Job No. 424772.0001
P.O. Box 310                                                                 Terms Payment on Presentation
Rutland, VT 05702-0310                                                      FEDERAL I.D. NO. XX-XXXXXXX


Re: Project Retreat '18


Current Invoice Period: Charges Posted through February 5, 2019
____________________________________________________________________________________________________

     Name                               Title                        Rate       Hours           Total

     Alan Tantleff                      Senior Managing Director    $1,050.00    11.0       $11,550.00
     Michael Galardi                    Consultant                   $440.00     32.5       $14,300.00

     Total Hours and Fees                                                        43.5       $25,850.00



     Less Voluntary Reduction                                                              ($9,600.00)
     ____________________________________________________________________________________________
     Total Net Fees                                                                         $16,250.00

     Administrative Fee (6%)                                                                  $975.00

     Total Expenses                                                                           $975.00



     Invoice Total for Current Period                                                       $17,225.00
      Case
      Case 19-10214
           19-10214 Doc
          Desc
                      Doc
                    Exhibit
                       Desc
                               166-2
                                18-8 Filed
                            Exhibit Exhibit     EXHIBIT I
                                        Filed05/29/19
                                              07/23/19 Entered
                                    B - Bank Exhibit No.
                                                         Entered
                                                      Page
                                                         2
                                                                       05/29/19
                                                                        07/23/1909:24:56
                                                                 21 ofPage
                                                                       38
                                                                                 16:20:47
                                                                                21 of 38



                                                                                              Invoice Activity
____________________________________________________________________________________________________


PROFESSIONAL SERVICES
Alan Tantleff
        01/09/19      Miscellaneous emails on ski opening, budget                             1.50     $1,575.00
        01/16/19      Budget                                                                  1.25     $1,312.50
        01/18/19      Invoices, employee leasing, etc                                         1.00     $1,050.00
        01/22/19      Various emails, budget review                                           1.50     $1,575.00
        01/23/19      Budget                                                                  1.00     $1,050.00
        01/25/19      Letter email from Dept of Labor                                         0.50      $525.00
        01/26/19      Misc follow up                                                          0.50      $525.00
        01/31/19      Budget                                                                  0.50      $525.00
        02/01/19      Budget                                                                  0.50      $525.00
        02/04/19      Call with E. Glynn                                                      0.25      $262.50
        02/04/19      Report                                                                  1.00     $1,050.00
        02/05/19      Review quarterly report                                                 1.00     $1,050.00
        02/05/19      Call with M. Kurzman re: Dunn; review of files                          0.50      $525.00
                                                       $1,050.00 per hour x total hrs of     11.00    $11,550.00

Michael Galardi
        01/07/19      Participate in weekly call with management team.                        0.50      $220.00
        01/07/19      Correspond with ELC and property re: employee leasing.                  0.50      $220.00
        01/07/19      Review and pay invoices.                                                0.50      $220.00
        01/07/19      Prepare updated budget from February - August.                          1.00      $440.00
        01/08/19      Process edits to updated budget analysis.                               1.50      $660.00
        01/08/19      Review correspondence re: permits and other updates.                    0.25      $110.00
        01/08/19      Correspond with A. Tantleff re: budget analysis.                        0.50      $220.00
        01/09/19      Correspond re: updated Hermitage Receiver budget.                       0.50      $220.00
        01/09/19      Process edits to and review updated Hermitage Receivership              1.00      $440.00
                      budget.
        01/09/19      Review employee leasing quote and correspond with ELQ.                  0.25      $110.00
        01/09/19      Review and pay outstanding invoices.                                    0.50      $220.00
        01/10/19      Correspond with management re: invoices and updates.                    0.25      $110.00
        01/10/19      Pay outstanding invoices.                                               0.25      $110.00
        01/10/19      Correspond with Berkshire and team re: budgeting.                       0.50      $220.00
        01/11/19      Follow up with interested parties re: Hermitage Inn and other items.    0.25      $110.00
        01/11/19      Process edits to proposed Berkshire Bank budget.                        1.50      $660.00
        01/11/19      Correspond with A. Tantleff re: budget.                                 0.25      $110.00
        01/11/19      In-depth review of historical employee compensation and payroll.        0.50      $220.00
        01/12/19      Review Glebe Lease invoice.                                             0.25      $110.00
        01/14/19      Process edits to Berkshire Bank Receivership budget.                    1.25      $550.00
        01/14/19      Weekly call with management.                                            0.50      $220.00
        01/14/19      Correspond with management and Berkshire re: Glebe Lease and            0.25      $110.00
                      Employee Leasing.
        01/14/19      Participate in call with Berkshire Bank.                                0.50      $220.00
        01/14/19      Update cash flow analysis.                                              0.75      $330.00
        01/15/19      Review budget and correspond with Berkshire re: updates.                0.25      $110.00
        01/15/19      Correspond with necessary parties re: Employee Leasing.                 0.50      $220.00
        01/16/19      Correspond with A. Tantleff re: outstanding case issues and             0.75      $330.00
                      employee leasing.
        01/16/19      Correspond with Property Management re: outstanding items.              0.50      $220.00
        01/16/19      Process payroll and fund additional invoices.                           0.25      $110.00
        01/16/19      Participate in call with ADP re: employee leasing.                      0.25      $110.00
        01/17/19      Correspond with property management re: employee leasing.               0.50      $220.00
        01/17/19      Prepare documents for employee leasing quotes.                          0.25      $110.00
        01/18/19      Correspond with ADP re: employee leasing.                               0.25      $110.00



____________________________________________________________________________________________________
     Case
     Case 19-10214
          19-10214 Doc
         Desc
                     Doc
                   Exhibit
                      Desc
                              166-2
                               18-8 Filed
                           Exhibit Exhibit      EXHIBIT I
                                       Filed05/29/19
                                             07/23/19 Entered
                                   B - Bank Exhibit No.
                                                        Entered
                                                     Page
                                                        2
                                                                      05/29/19
                                                                       07/23/1909:24:56
                                                                22 ofPage
                                                                      38
                                                                                16:20:47
                                                                               22 of 38



                                                                                             Invoice Activity
____________________________________________________________________________________________________


       01/18/19       Correspond with ELQ re: employee leasing.                              0.25      $110.00
       01/18/19       Correspond with T. Morse re: employee leasing / worker's comp.         0.25      $110.00
       01/21/19       Correspond with property management re: updates.                       0.25      $110.00
       01/22/19       Weekly call with property management.                                  0.50      $220.00
       01/22/19       Correspond with ADP re: employee leasing.                              0.25      $110.00
       01/22/19       Correspond with Alan Tantleff re: case updates.                        0.25      $110.00
       01/23/19       Updated cash disbursement analysis.                                    0.25      $110.00
       01/25/19       Correspond with management re: invoices.                               0.25      $110.00
       01/28/19       Process and pay invoices.                                              0.50      $220.00
       01/28/19       Weekly call with management.                                           0.50      $220.00
       01/29/19       Correspond with ADP re: employee leasing.                              0.50      $220.00
       01/29/19       Update cash analysis.                                                  0.25      $110.00
       01/29/19       Prepare Fourth Receivership Report.                                    1.00      $440.00
       01/30/19       Correspond with Property Management and A. Tantleff re: updates.       0.50      $220.00
       01/30/19       Prepare Receiver Report.                                               1.25      $550.00
       01/31/19       Correspond with management re: payroll and FTI report.                 0.50      $220.00
       01/31/19       Prepare Receiver Report.                                               1.75      $770.00
       01/31/19       Review, process, and pay invoices/payroll.                             0.50      $220.00
       02/01/19       Review and pay invoices.                                               0.25      $110.00
       02/01/19       Prepare Receiver Report.                                               1.00      $440.00
       02/02/19       Process edits to Receiver Report.                                      1.00      $440.00
       02/03/19       Process edits to Receiver Report.                                      0.75      $330.00
       02/04/19       Review correspondence re: legal updates and proceedings.               0.25      $110.00
       02/04/19       Process edits to Receiver Report.                                      0.75      $330.00
       02/04/19       Call with Vermont air permit officials.                                0.25      $110.00
       02/04/19       Weekly call with management.                                           0.25      $110.00
       02/05/19       Correspond with Property Management and Counsel re: reporting.         0.50      $220.00
       02/05/19       Process edits to Receiver Report.                                      0.50      $220.00
                                                          $440.00 per hour x total hrs of   32.50    $14,300.00




____________________________________________________________________________________________________
     Case
     Case 19-10214
          19-10214 Doc
         Desc
                     Doc
                   Exhibit
                      Desc
                              166-2
                               18-8 Filed
                           Exhibit Exhibit  EXHIBIT I
                                       Filed05/29/19
                                             07/23/19 Entered
                                   B - Bank Exhibit No.
                                                        Entered
                                                     Page
                                                        2
                                                                      05/29/19
                                                                       07/23/1909:24:56
                                                                23 ofPage
                                                                      38
                                                                                16:20:47
                                                                               23 of 38



                                                                                  Invoice Activity
____________________________________________________________________________________________________


EXPENSES

Admin
        02/05/19   Administrative Expense                                                     $975.00
                                                                                 Total        $975.00




____________________________________________________________________________________________________
      Case
      Case 19-10214
           19-10214 Doc
          Desc
                      Doc
                    Exhibit
                       Desc
                               166-2
                                18-8 Filed
                            Exhibit Exhibit     EXHIBIT I
                                        Filed05/29/19
                                              07/23/19 Entered
                                    B - Bank Exhibit No.
                                                         Entered
                                                      Page
                                                         2
                                                                       05/29/19
                                                                        07/23/1909:24:56
                                                                 24 ofPage
                                                                       38
                                                                                 16:20:47
                                                                                24 of 38


                                                                                         FTI Consulting, Inc.
                                                                                         227 West Monroe Street
                                                                                         Suite 900
                                                                                         Chicago, IL 60606

                                                                                         800.998.1755 telephone
                                                                                         312.759.8119 facsimile

                                                                                         www.fticonsulting.com




March 15, 2019



Elizabeth Glynn, Esq.
Ryan Smith & Carbine, Ltd.
98 Merchants Row
P.O. Box 310
Rutland, VT 05702-0310


Re: Project Retreat '18
    FTI Job No. 424772.0001
    Invoice # 7505952



Enclosed is our invoice for professional services rendered in connection with the above referenced matter. This
invoice covers professional fees and expenses through March 5, 2019.

Please do not hesitate to call me to discuss this invoice or any other matter.

Sincerely yours,




Alan Tantleff
Senior Managing Director



Enclosures
         Case
         Case 19-10214
              19-10214 Doc
             Desc
                         Doc
                       Exhibit
                          Desc
                                  166-2
                                   18-8 Filed
                                           Filed05/29/19
                               Exhibit Exhibit
                                                 07/23/19 Entered
                                       B - Bank Exhibit No.
                                                            Entered
                                                         Page
                                                            2          EXHIBIT I
                                                                          05/29/19
                                                                           07/23/1909:24:56
                                                                    25 ofPage
                                                                          38
                                                                                    16:20:47
                                                                                   25 of 38



                                                                                                                          Invoice Remittance

Elizabeth Glynn, Esq.                                                                                                                March 15, 2019
Ryan Smith & Carbine, Ltd.                                                                                                  FTI Invoice No. 7505952
98 Merchants Row                                                                                                           FTI Job No. 424772.0001
P.O. Box 310                                                                                                          Terms: Payment on Presentation
Rutland, VT 05702-0310                                                                                               FEDERAL I.D. NO. XX-XXXXXXX


Re: Project Retreat '18


Current Invoice Period: Charges Posted through March 5, 2019
____________________________________________________________________________________________________

Professional Services.......................................................................................                           $18,497.50)

Less Voluntary Reduction...............................................................................                                 ($2,247.50

Net Professional Fees......................................................................................                             $16,250.00

Expenses..........................................................................................................                         $975.00

Total Amount Due this Period........................................................................                                    $17,225.00

Total Amount Due........................................................................................                                $17,225.00



Please Remit Payment To: FTI Consulting, Inc.
                         P.O. Box 418178
                         Boston, MA 02241-8178

Wire Payment To: Bank of America, NA                                                  ACH Payments To: Bank of America, NA
103West 33rd Street, New York, NY 10001                                               1455 Market Street, San Francisco, CA 94109
Account #: 003939577164                                                               Account #: 003939577164
ABA #: 026009593                                                                      ABA #: 052001633
       Case
       Case 19-10214
            19-10214 Doc
           Desc
                       Doc
                     Exhibit
                        Desc
                                166-2
                                 18-8 Filed
                             Exhibit Exhibit         EXHIBIT I
                                         Filed05/29/19
                                               07/23/19 Entered
                                     B - Bank Exhibit No.
                                                          Entered
                                                       Page
                                                          2
                                                                        05/29/19
                                                                         07/23/1909:24:56
                                                                  26 ofPage
                                                                        38
                                                                                  16:20:47
                                                                                 26 of 38
                                                                                   Invoice Summary

Elizabeth Glynn, Esq.                                                                      March 15, 2019
Ryan Smith & Carbine, Ltd.                                                        FTI Invoice No. 7505952
98 Merchants Row                                                                 FTI Job No. 424772.0001
P.O. Box 310                                                                 Terms Payment on Presentation
Rutland, VT 05702-0310                                                      FEDERAL I.D. NO. XX-XXXXXXX


Re: Project Retreat '18


Current Invoice Period: Charges Posted through March 5, 2019
____________________________________________________________________________________________________

     Name                               Title                        Rate       Hours           Total

     Alan Tantleff                      Senior Managing Director    $1,050.00    11.8       $12,337.50
     Michael Galardi                    Consultant                   $440.00     14.0        $6,160.00

     Total Hours and Fees                                                        25.8       $18,497.50



     Less Voluntary Reduction                                                              ($2,247.50)
     ____________________________________________________________________________________________
     Total Net Fees                                                                         $16,250.00

     Administrative Fee (6%)                                                                  $975.00

     Total Expenses                                                                           $975.00



     Invoice Total for Current Period                                                       $17,225.00
      Case
      Case 19-10214
           19-10214 Doc
          Desc
                      Doc
                    Exhibit
                       Desc
                               166-2
                                18-8 Filed
                            Exhibit Exhibit      EXHIBIT I
                                        Filed05/29/19
                                              07/23/19 Entered
                                    B - Bank Exhibit No.
                                                         Entered
                                                      Page
                                                         2
                                                                       05/29/19
                                                                        07/23/1909:24:56
                                                                 27 ofPage
                                                                       38
                                                                                 16:20:47
                                                                                27 of 38



                                                                                               Invoice Activity
____________________________________________________________________________________________________


PROFESSIONAL SERVICES
Alan Tantleff
        02/06/19      Inventory, budget, invoices, etc.                                        1.00     $1,050.00
        02/06/19      Refine email                                                             0.25      $262.50
        02/07/19      Inventory, questions on snowmaking equipment                             0.50      $525.00
        02/11/19      Budget email to Berkshire                                                0.25      $262.50
        02/11/19      Weekly call                                                              0.50      $525.00
        02/12/19      Various emails, invoices                                                 0.50      $525.00
        02/15/19      Snowmobiles incident, calls with counsel, call with A. Sherritt,         1.00     $1,050.00
                      emails, etc.
        02/18/19      Emails to Barnes, emails to counsel, etc.                                0.75      $787.50
        02/18/19      Issues with members congregating, emails with A. Sherritt, emails        1.00     $1,050.00
                      to members
        02/19/19      Calls with counsel, notice of no trespass, call with P. Landauer         1.25     $1,312.50
        02/20/19      Call with counsel                                                        0.50      $525.00
        02/22/19      Call with M. Kurzman                                                     0.25      $262.50
        02/25/19      Various issues, interview counsel                                        0.75      $787.50
        02/25/19      Weekly call                                                              0.50      $525.00
        02/27/19      Pay bills, emails with counsel, retention agreement with counsel         1.00     $1,050.00
        03/04/19      Weekly call                                                              0.75      $787.50
        03/05/19      Misc follow up with counsel, review draft filing on Notice of            1.00     $1,050.00
                      Trespass
                                                          $1,050.00 per hour x total hrs of   11.75    $12,337.50

Michael Galardi
        02/06/19      Pay and review outstanding invoices.                                     0.25      $110.00
        02/06/19      Correspond with management re: invoices.                                 0.25      $110.00
        02/07/19      Correspond with Counsel re: budget.                                      0.25      $110.00
        02/08/19      Correspond with management re: invoices.                                 0.25      $110.00
        02/11/19      Review invoices for payment.                                             0.25      $110.00
        02/11/19      Correspond with Berkshire re: budget.                                    0.25      $110.00
        02/11/19      Weekly call with management.                                             0.50      $220.00
        02/12/19      Correspond re: funding of budget and processing payments.                0.50      $220.00
        02/13/19      Correspond with C. Bullock re: payroll.                                  0.25      $110.00
        02/13/19      Correspond with A. Tantleff re: updates and outstanding items.           0.25      $110.00
        02/14/19      Process employee payroll.                                                0.25      $110.00
        02/14/19      Review correspondence re: case updates and legal proceedings.            0.25      $110.00
        02/15/19      Review outstanding invoices.                                             0.25      $110.00
        02/15/19      Process and pay outstanding invoices.                                    0.50      $220.00
        02/15/19      Participate in call re: hermitage snowmobile updates and                 0.75      $330.00
                      correspondence with J. Barnes.
        02/17/19      Review correspondence re: snowmobiles, restructuring, and other          0.50      $220.00
                      updates.
        02/18/19      Participate in calls and assist A. Tantleff with legal updates.          0.75      $330.00
        02/18/19      Review and fund invoices.                                                0.50      $220.00
        02/18/19      Update cash analysis.                                                    0.50      $220.00
        02/19/19      Assist A. Tantleff with legal update and submissions.                    0.50      $220.00
        02/19/19      Call with Berkshire Bank, Bank Counsel, and Receiver Counsel.            0.50      $220.00
        02/19/19      Correspond with members re: reporting and updates.                       0.25      $110.00
        02/20/19      Review and pay invoices.                                                 0.25      $110.00
        02/20/19      Review correspondence re: legal proceedings.                             0.25      $110.00
        02/20/19      Weekly call with property management.                                    0.50      $220.00
        02/22/19      Review Fisher Reply to Receiver Letter.                                  0.25      $110.00
        02/25/19      Correspond and prepare documents for VT Receiver Counsel                 0.25      $110.00



____________________________________________________________________________________________________
     Case
     Case 19-10214
          19-10214 Doc
         Desc
                     Doc
                   Exhibit
                      Desc
                              166-2
                               18-8 Filed
                           Exhibit Exhibit      EXHIBIT I
                                       Filed05/29/19
                                             07/23/19 Entered
                                   B - Bank Exhibit No.
                                                        Entered
                                                     Page
                                                        2
                                                                      05/29/19
                                                                       07/23/1909:24:56
                                                                28 ofPage
                                                                      38
                                                                                16:20:47
                                                                               28 of 38



                                                                                             Invoice Activity
____________________________________________________________________________________________________


       02/25/19       Review correspondence and updates from property management.            0.25     $110.00
       02/25/19       Weekly call with management.                                           0.25     $110.00
       02/26/19       Correspond with Property Management.                                   0.25     $110.00
       02/26/19       Review and pay outstanding invoices.                                   0.50     $220.00
       02/27/19       Update cash flow analysis.                                             0.25     $110.00
       02/27/19       Review and process payroll.                                            0.25     $110.00
       02/28/19       Correspond with property management re: invoices.                      0.25     $110.00
       03/01/19       Correspond with Vermont and Connecticut DMV.                           0.25     $110.00
       03/01/19       Correspond with Property Management re: invoices.                      0.25     $110.00
       03/01/19       Correspond with Receiver Counsel re: updates.                          0.25     $110.00
       03/04/19       Process and pay invoices.                                              0.25     $110.00
       03/04/19       Correspond with Property Management.                                   0.50     $220.00
       03/05/19       Participate in call with VT Receiver Counsel.                          0.50     $220.00
                                                          $440.00 per hour x total hrs of   14.00    $6,160.00




____________________________________________________________________________________________________
     Case
     Case 19-10214
          19-10214 Doc
         Desc
                     Doc
                   Exhibit
                      Desc
                              166-2
                               18-8 Filed
                           Exhibit Exhibit  EXHIBIT I
                                       Filed05/29/19
                                             07/23/19 Entered
                                   B - Bank Exhibit No.
                                                        Entered
                                                     Page
                                                        2
                                                                      05/29/19
                                                                       07/23/1909:24:56
                                                                29 ofPage
                                                                      38
                                                                                16:20:47
                                                                               29 of 38



                                                                                  Invoice Activity
____________________________________________________________________________________________________


EXPENSES

Admin
        03/05/19   Administrative Expense                                                     $975.00
                                                                                 Total        $975.00




____________________________________________________________________________________________________
      Case
      Case 19-10214
           19-10214 Doc
          Desc
                      Doc
                    Exhibit
                       Desc
                               166-2
                                18-8 Filed
                            Exhibit Exhibit     EXHIBIT I
                                        Filed05/29/19
                                              07/23/19 Entered
                                    B - Bank Exhibit No.
                                                         Entered
                                                      Page
                                                         2
                                                                       05/29/19
                                                                        07/23/1909:24:56
                                                                 30 ofPage
                                                                       38
                                                                                 16:20:47
                                                                                30 of 38


                                                                                         FTI Consulting, Inc.
                                                                                         227 West Monroe Street
                                                                                         Suite 900
                                                                                         Chicago, IL 60606

                                                                                         800.998.1755 telephone
                                                                                         312.759.8119 facsimile

                                                                                         www.fticonsulting.com




April 22, 2019



Elizabeth Glynn, Esq.
Ryan Smith & Carbine, Ltd.
98 Merchants Row
P.O. Box 310
Rutland, VT 05702-0310


Re: Project Retreat '18
    FTI Job No. 424772.0001
    Invoice # 7509723



Enclosed is our invoice for professional services rendered in connection with the above referenced matter. This
invoice covers professional fees and expenses through April 5, 2019.

Please do not hesitate to call me to discuss this invoice or any other matter.

Sincerely yours,




Alan Tantleff
Senior Managing Director



Enclosures
         Case
         Case 19-10214
              19-10214 Doc
             Desc
                         Doc
                       Exhibit
                          Desc
                                  166-2
                                   18-8 Filed
                                           Filed05/29/19
                               Exhibit Exhibit
                                                 07/23/19 Entered
                                       B - Bank Exhibit No.
                                                            Entered
                                                         Page
                                                            2          EXHIBIT I
                                                                          05/29/19
                                                                           07/23/1909:24:56
                                                                    31 ofPage
                                                                          38
                                                                                    16:20:47
                                                                                   31 of 38



                                                                                                                          Invoice Remittance

Elizabeth Glynn, Esq.                                                                                                                 April 22, 2019
Ryan Smith & Carbine, Ltd.                                                                                                  FTI Invoice No. 7509723
98 Merchants Row                                                                                                           FTI Job No. 424772.0001
P.O. Box 310                                                                                                          Terms: Payment on Presentation
Rutland, VT 05702-0310                                                                                               FEDERAL I.D. NO. XX-XXXXXXX


Re: Project Retreat '18


Current Invoice Period: Charges Posted through April 5, 2019
____________________________________________________________________________________________________

Professional Services.......................................................................................                            $18,168.75

Less Voluntary Reduction...............................................................................                                ($1,918.75)

Net Professional Fees......................................................................................                             $16,250.00

Expenses..........................................................................................................                       $1,688.03

Total Amount Due this Period........................................................................                                    $17,938.03

Total Amount Due........................................................................................                                $17,938.03



Please Remit Payment To: FTI Consulting, Inc.
                         P.O. Box 418178
                         Boston, MA 02241-8178

Wire Payment To: Bank of America, NA                                                  ACH Payments To: Bank of America, NA
103West 33rd Street, New York, NY 10001                                               1455 Market Street, San Francisco, CA 94109
Account #: 003939577164                                                               Account #: 003939577164
ABA #: 026009593                                                                      ABA #: 052001633
       Case
       Case 19-10214
            19-10214 Doc
           Desc
                       Doc
                     Exhibit
                        Desc
                                166-2
                                 18-8 Filed
                             Exhibit Exhibit      EXHIBIT I
                                         Filed05/29/19
                                               07/23/19 Entered
                                     B - Bank Exhibit No.
                                                          Entered
                                                       Page
                                                          2
                                                                        05/29/19
                                                                         07/23/1909:24:56
                                                                  32 ofPage
                                                                        38
                                                                                  16:20:47
                                                                                 32 of 38
                                                                                   Invoice Summary

Elizabeth Glynn, Esq.                                                                       April 22, 2019
Ryan Smith & Carbine, Ltd.                                                        FTI Invoice No. 7509723
98 Merchants Row                                                                 FTI Job No. 424772.0001
P.O. Box 310                                                                 Terms Payment on Presentation
Rutland, VT 05702-0310                                                      FEDERAL I.D. NO. XX-XXXXXXX


Re: Project Retreat '18


Current Invoice Period: Charges Posted through April 5, 2019
____________________________________________________________________________________________________

     Name                               Title                        Rate       Hours           Total

     Alan Tantleff                      Senior Managing Director    $1,050.00    12.0       $12,600.00
     Michael Galardi                    Senior Consultant            $545.00      2.8        $1,498.75
     Michael Galardi                    Senior Consultant            $440.00      9.3        $4,070.00

     Total Hours and Fees                                                        24.0       $18,168.75



     Less Voluntary Reduction                                                              ($1,918.75)
     ____________________________________________________________________________________________
     Total Net Fees                                                                         $16,250.00

     Administrative Fee (6%)                                                                  $975.00
     Business Meals                                                                            $64.27
     Lodging                                                                                  $363.44
     Transportation                                                                           $285.32

     Total Expenses                                                                          $1,688.03



     Invoice Total for Current Period                                                       $17,938.03
      Case
      Case 19-10214
           19-10214 Doc
          Desc
                      Doc
                    Exhibit
                       Desc
                               166-2
                                18-8 Filed
                            Exhibit Exhibit     EXHIBIT I
                                        Filed05/29/19
                                              07/23/19 Entered
                                    B - Bank Exhibit No.
                                                         Entered
                                                      Page
                                                         2
                                                                       05/29/19
                                                                        07/23/1909:24:56
                                                                 33 ofPage
                                                                       38
                                                                                 16:20:47
                                                                                33 of 38



                                                                                              Invoice Activity
____________________________________________________________________________________________________


PROFESSIONAL SERVICES
Alan Tantleff
        03/06/19      Misc issues                                                             1.00     $1,050.00
        03/11/19      Weekly call, respond to P. Landauer                                     0.75      $787.50
        03/14/19      Tour meeting with mgmt team, P. Landauer, calls with Art                7.00     $7,350.00
                      consultant
        03/18/19      Misc follow-up, artwork, staffing, meet M. Galardi                      0.50      $525.00
        03/20/19      Inventory, invoices, etc.                                               0.50      $525.00
        03/21/19      Artwork valuation                                                       1.00     $1,050.00
        03/25/19      Weekly call                                                             0.50      $525.00
        03/26/19      Payroll, misc. expenses                                                 0.25      $262.50
        04/01/19      Weekly call                                                             0.50      $525.00
                                                         $1,050.00 per hour x total hrs of   12.00    $12,600.00

Michael Galardi
        04/01/19      Review outstanding items re: invoices, payments, and general            0.25      $136.25
                      updates.
        04/01/19      Weekly call with management.                                            0.50      $272.50
        04/02/19      Update cash disbursement analysis.                                      0.50      $272.50
        04/02/19      Review and pay outstanding invoices.                                    0.50      $272.50
        04/04/19      Pay invoices and update cash analysis.                                  0.50      $272.50
        04/04/19      Correspond with Berkshire Bank re: Dimmick Checks.                      0.25      $136.25
        04/05/19      Correspond with Receiver Counsel re: outstanding items.                 0.25      $136.25
                                                          $545.00 per hour x total hrs of     2.75     $1,498.75
        03/06/19      Update cash disbursement analysis.                                      0.75      $330.00
        03/06/19      Correspond with team re: snowmobiles & DMV updates.                     0.50      $220.00
        03/07/19      Correspond with A. Tantleff re: updates.                                0.25      $110.00
        03/11/19      Weekly call with property management.                                   0.50      $220.00
        03/11/19      Pay outstanding invoices and update cash analysis.                      0.75      $330.00
        03/11/19      Weekly call with property management.                                   0.50      $220.00
        03/12/19      Correspond with property management re: updates.                        0.50      $220.00
        03/13/19      Fund Payroll and correspond with C. Bullock re: same.                   0.50      $220.00
        03/14/19      Correspond with management re: outstanding invoices.                    0.50      $220.00
        03/18/19      Review property artwork correspondence.                                 0.25      $110.00
        03/18/19      Correspond with management re: staffing requirements.                   0.25      $110.00
        03/18/19      Weekly call with management.                                            0.50      $220.00
        03/20/19      Pay outstanding invoices.                                               0.25      $110.00
        03/22/19      Correspond with A. Tantleff re: leasing requests and case updates.      0.50      $220.00
        03/25/19      Correspond with C. Bullock.                                             0.25      $110.00
        03/25/19      Weekly call with management.                                            0.50      $220.00
        03/26/19      Correspond with C. Bullock re: property assets & leases.                0.50      $220.00
        03/27/19      Pay invoices and fund employee payroll.                                 0.50      $220.00
        03/28/19      Correspond with property management re: invoices.                       0.50      $220.00
        03/29/19      Correspond with property management re: invoicing.                      0.50      $220.00
                                                          $440.00 per hour x total hrs of     9.25     $4,070.00




____________________________________________________________________________________________________
      Case
      Case 19-10214
           19-10214 Doc
          Desc
                      Doc
                    Exhibit
                       Desc
                               166-2
                                18-8 Filed
                                        Filed05/29/19
                            Exhibit Exhibit            EXHIBIT I
                                              07/23/19 Entered
                                    B - Bank Exhibit No.
                                                         Entered
                                                      Page
                                                         2
                                                                       05/29/19
                                                                        07/23/1909:24:56
                                                                 34 ofPage
                                                                       38
                                                                                 16:20:47
                                                                                34 of 38



                                                                                                                    Invoice Activity
____________________________________________________________________________________________________


EXPENSES

Admin
          04/05/19   Administrative Expense                                                                                   $975.00
                                                                                                                   Total      $975.00

Business Meals
          03/12/19   Meals - Travel Related - Alan Tantleff. Beverage during travel to Vermont for Hermitage                    $6.75
                     meeting
          03/12/19   Meals - Travel Related - Alan Tantleff. Lunch during travel to Vermont for Hermitage meeting               $5.40
          03/13/19   Meals - Travel Related - Alan Tantleff. Beverage during travel to Vermont for Hermitage                    $5.86
                     meeting
          03/13/19   Meals - Travel Related - Aaron Sherritt, Alan Tantleff. Lunch during travel to Vermont for                $35.75
                     Hermitage meeting
          03/14/19   Meals - Travel Related - Alan Tantleff. Lunch during travel to Vermont for Hermitage meeting              $10.51
                                                                                                              Total            $64.27

Lodging
          03/12/19   Lodging - Alan Tantleff 03/12/2019 - 03/13/2019. Sales and occupancy tax                                  $12.54
          03/13/19   Tips - Hotel, Alan Tantleff. Cash tip to hotel staff during travel to Vermont for Hermitage                $4.00
                     meeting
          03/13/19   Lodging - Alan Tantleff 03/12/2019 - 03/13/2019. Hotel during travel to Vermont for                      $104.49
                     Hermitage meeting
          03/14/19   Lodging - Alan Tantleff 03/13/2019 - 03/14/2019. Hotel during Hermitage meeting                          $204.94
          03/14/19   Lodging - Alan Tantleff 03/13/2019 - 03/14/2019. Room tax and resort fee                                  $31.47
          03/14/19   Tips - Hotel, Alan Tantleff. Cash tip to hotel staff during Hermitage visit                                $6.00
                                                                                                                   Total      $363.44

Transportation
          03/12/19   Parking - Alan Tantleff. Parking during travel to Vermont for Hermitage meeting                            $5.00
          03/12/19   Car Rental - Gas - Alan Tantleff. Gas during travel to Vermont for Hermitage meeting                      $33.50
          03/13/19   Tolls - Alan Tantleff. Tolls during travel to Vermont for Hermitage meeting                                $0.30
          03/14/19   Car Rental - Standard/Full Size, Alan Tantleff, 03/11/2019 - 03/14/2019. Car rental for visit to         $215.43
                     Cornell University for real estate speech. Then driving to Vermont for Hermitage meeting.
          03/14/19   Taxi - Alan Tantleff, White Plains Airport - Pleasantville, NY. Taxi home after returning rental          $11.40
                     car at White Plains airport after Cornell trip and Hermitage trip
          03/14/19   Car Rental - Gas - Alan Tantleff. Gas during travel to Vermont for Hermitage meeting                      $19.69
                                                                                                                Total         $285.32




____________________________________________________________________________________________________
   Case
   Case 19-10214
        19-10214 Doc
       Desc
                   Doc
                 Exhibit
                    Desc
                            166-2
                             18-8 Filed
                         Exhibit Exhibit       EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                      Entered
                                                   Page
                                                      2
                                                                    05/29/19
                                                                     07/23/1909:24:56
                                                              35 ofPage
                                                                    38
                                                                              16:20:47
                                                                             35 of 38
Fifth Report of Receiver Alan Tantleff



                 d. Berkshire Bank Statement – April 30, 2019




                                                                                     15
   Case
   Case 19-10214
        19-10214 Doc
       Desc
                   Doc
                 Exhibit
                    Desc
                            166-2
                             18-8 Filed
                         Exhibit Exhibit       EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                      Entered
                                                   Page
                                                      2
                                                                    05/29/19
                                                                     07/23/1909:24:56
                                                              36 ofPage
                                                                    38
                                                                              16:20:47
                                                                             36 of 38
                                                                      Statement of Account
                                                                      Last statement: March 31, 2019
                                                                      This statement: April 30, 2019
                                                                      Total days in statement period: 30

                                                                      0200429883        Page 1 of 2

                                                                      Direct inquiries to:
                                                                      800-773-5601         OR
                                                                      BERKSHIREBANK.COM
               FTI CONSULTING INC
               ALAN TANTLEFF, AS RECEIVER                             Berkshire Bank
               3 TIME SQ                                              PO Box 1308
               NEW YORK NY 10036-6564                                 Pittsfield, MA 01202-1308




                                                                                                               0

 Summary of Account Balance

 Account                                                Number                                   Ending Balance

 Business Checking 500                                  0200429883                                    $35,763.96



 Business Checking 500
Account number
0200429883

Date       Description                           Additions           Subtractions                           Balance
03-31 Beginning balance                                                                                $38,671.82
04-03 #ACH Debit                                                       -106.72                          38,565.10
            SUBURBAN HEATING BILL PAYMT 051400501608376
04-03 #ACH Debit                                                       -309.31                          38,255.79
            SUBURBAN HEATING BILL PAYMT 051400501608375
04-03 #ACH Debit                                                       -638.22                          37,617.57
            SUBURBAN HEATING BILL PAYMT 051400501608373
04-03 #ACH Debit                                                     -4,194.82                          33,422.75
            SUBURBAN HEATING BILL PAYMT 051400501608370
04-03 #ACH Debit                                                     -5,021.09                          28,401.66
            SUBURBAN HEATING BILL PAYMT 051400501608371
04-05 #ACH Debit                                                        -25.00                          28,376.66
            BERK CLIENT BILL BEB FEES 190405
04-09 Check 118                                                        -512.56                          27,864.10
04-10 #Deposit                                 82,000.00                                               109,864.10
            TLR 102 BR 6120 561030/4130
04-10 Check 116                                                          -41.95                        109,822.15
04-10 Check 115                                                        -195.03                         109,627.12
04-10 Check 114                                                      -1,253.97                         108,373.15
04-11 Check 110                                                        -209.85                         108,163.30
04-11 #Wire Transfer-Out                                               -253.17                         107,910.13
            OUTGOING WIRE BNF PAYCOM PAYROLLLLC;REF ;WIRE/OUT
            - 20191010152800
04-11 #Direct S/C - Fee                                                 -15.00                         107,895.13
            DOMESTIC WIRE OUT
Case
Case 19-10214
     19-10214 Doc
    Desc
                Doc
              Exhibit
                 Desc
                         166-2
                                 EXHIBIT I
                          18-8 Filed
                                  Filed05/29/19
                      Exhibit Exhibit
                                        07/23/19 Entered
                              B - Bank Exhibit No.
                                                   Entered
                                                Page
                                                   2
                                                                 05/29/19
                                                                  07/23/1909:24:56
                                                           37 ofPage
                                                                 38
                                                                           16:20:47
                                                                          37 of 38
   Case
   Case 19-10214
        19-10214 Doc
       Desc
                   Doc
                 Exhibit
                    Desc
                            166-2
                             18-8 Filed
                         Exhibit Exhibit   EXHIBIT I
                                     Filed05/29/19
                                           07/23/19 Entered
                                 B - Bank Exhibit No.
                                                      Entered
                                                   Page
                                                      2
                                                                    05/29/19
                                                                     07/23/1909:24:56
                                                              38 ofPage
                                                                    38
                                                                              16:20:47
                                                                             38 of 38
                                                                                                              April 30, 2019
                                                                                                    0200429883 Page 2 of 2
                                                                                                       FTI CONSULTING INC


Date     Description                          Additions                      Subtractions                             Balance
04-11 #Wire Transfer-Out                                                   -13,378.65                            94,516.48
          OUTGOING WIRE BNF PAYCOM PAYROLLLLC;REF ;WIRE/OUT
          - 20191010104400
04-11 #Direct S/C - Fee                                                          -15.00                          94,501.48
          DOMESTIC WIRE OUT
04-12 Check 117                                                              -1,136.81                           93,364.67
04-12 Check 113                                                                -500.00                           92,864.67
04-12 Check 111                                                                -652.76                           92,211.91
04-15 Check 112                                                                -177.09                           92,034.82
04-15 Check 119                                                                -250.00                           91,784.82
04-16 #ACH Debit                                                               -237.71                           91,547.11
          SUBURBAN HEATING BILL PAYMT 051400506980359
04-16 #ACH Debit                                                             -4,607.74                           86,939.37
          SUBURBAN HEATING BILL PAYMT 051400506980355
04-19 Check 124                                                              -5,000.00                           81,939.37
04-19 Check 125                                                              -5,301.92                           76,637.45
04-23 Check 123                                                                -486.29                           76,151.16
04-23 Check 122                                                              -1,384.43                           74,766.73
04-23 Check 120                                                              -5,926.37                           68,840.36
04-25 #Wire Transfer-Out                                                   -14,846.95                            53,993.41
          OUTGOING WIRE BNF PAYCOM PAYROLLLLC;REF ;WIRE/OUT
          - 20191150166700
04-25 #Direct S/C - Fee                                                          -15.00                          53,978.41
          DOMESTIC WIRE OUT
04-25 #Wire Transfer-Out                                                   -17,938.03                            36,040.38
          OUTGOING WIRE BNF FTI CONSULTINGINC;REF ;WIRE/OUT
          - 20191150088300
04-25 #Direct S/C - Fee                                                          -15.00                          36,025.38
          DOMESTIC WIRE OUT
04-26 #ACH Debit                                                               -261.42                           35,763.96
          SUBURBAN HEATING BILL PAYMT 051400507254378
04-30    Ending totals                    82,000.00                      - 84,907.86                           $35,763.96

CHECKS
Number                    Date                    Amount      Number                        Date                      Amount
110                       04-11                  209.85       118                           04-09                    512.56
111                       04-12                  652.76       119                           04-15                    250.00
112                       04-15                  177.09       120                           04-23                  5,926.37
113                       04-12                  500.00       122*                          04-23                  1,384.43
114                       04-10                1,253.97       123                           04-23                    486.29
115                       04-10                  195.03       124                           04-19                  5,000.00
116                       04-10                   41.95       125                           04-19                  5,301.92
117                       04-12                1,136.81       * Skip in check sequence
